Case 5:20-cv-00041-EKD Document 25 Filed 09/21/20 Page 1 of 13 Pageid#: 471




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                        HARRISONBURG DIVISION


SOURCETECH, LLC,                              )
a Virginia limited liability company,         )
                                              )
              Plaintiff,                      )
                                              )
v.                                            ) Case No. 5:20-cv-00041
                                              )
DEATSCHWERKS, LLC,                            )
an Oklahoma limited liability company,        )
                                              )
              Defendant.                      )

        DEFENDANT’S AMENDED MOTION TO TRANSFER VENUE

      Defendant DeatschWerks, LLC (“DeatschWerks”), pursuant to 28 U.S.C. §

1404(a), respectfully requests that this Court transfer this case to the U.S. District

Court for the Western District of Oklahoma. In support hereof, DeatschWerks

submits the following Memorandum of Law.

                                        Respectfully submitted,


                                        /s/ Jason C. Bollinger
                                        Anne E. Zachritz, OBA No. 15608
                                        Jason C. Bollinger, OBA No. 33794
                                        RESOLUTION LEGAL GROUP
                                        1214 N. Hudson Ave.
                                        Oklahoma City, OK 73103
                                        Tel: (405) 235-6500
                                        Fax: (405) 758-4775
                                        Email: anne@resolutionlegal.com
                                                jcbollinger@resolutionlegal.com

                                        and
Case 5:20-cv-00041-EKD Document 25 Filed 09/21/20 Page 2 of 13 Pageid#: 472




                                  Rosalie Pemberton Fessier
                                  VSB #39030
                                  Brittany E. Shipley
                                  VSB #93767
                                  TimberlakeSmith
                                  25 North Central Avenue
                                  P.O. Box 108
                                  Staunton, VA 24402-0108
                                  Phone: 540/885-1517
                                  Fax: 540/885-4537
                                  Email: rfessier@timberlakesmith.com
                                          bshipley@timberlakesmith.com

                                  Attorneys for Defendant DeatschWerks,
                                  LLC




                                    2
Case 5:20-cv-00041-EKD Document 25 Filed 09/21/20 Page 3 of 13 Pageid#: 473




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                        HARRISONBURG DIVISION


SOURCETECH, LLC,                            )
a Virginia limited liability company,       )
                                            )
              Plaintiff,                    )
                                            )
v.                                          ) Case No. 5:20-cv-00041
                                            )
DEATSCHWERKS, LLC,                          )
an Oklahoma limited liability company,      )
                                            )
              Defendant.                    )

         DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF
                  MOTION TO TRANSFER VENUE

      In support of its Motion to Transfer Venue, Defendant DeatschWerks, LLC

submits the following memorandum of law:

                           FACTUAL BACKGROUND

      Plaintiff Sourcetech, LLC, f/k/a Global Safety Products (“Sourcetech”), is a

Virginia limited liability company with its principal place of business in Winchester,

Frederick County, Virginia. (Doc. 1-1, ¶ 1). Defendant DeatschWerks, LLC

(“DeatschWerks”) is an Oklahoma limited liability company with its principal place

of business in Oklahoma City, Oklahoma. (Doc. 1-1, ¶ 2). This lawsuit arises from a

2008 contract between the parties. (Doc. 1-1, ¶ 3). Pursuant to the contract,

Sourcetech supplied DeatschWerks with high-performance fuel pumps and other fuel

system parts for over a decade. Id. The contract was formed in Oklahoma County,

Oklahoma, was substantially performed in Oklahoma County, Oklahoma, and was

allegedly breached, in whole or in part, in Oklahoma County, Oklahoma. Ex. 1,
Case 5:20-cv-00041-EKD Document 25 Filed 09/21/20 Page 4 of 13 Pageid#: 474




Declaration of David Deatsch, ¶¶ 6, 11. Thus, a substantial part of the events and

actions giving rise to Sourcetech’s claims occurred within the Western District of

Oklahoma. 1 DeatschWerks also requested that Sourcetech facilitate provision of

engineering design services, product development and manufacturing services for

DeatschWerks in Oklahoma City, Oklahoma. Id., ¶ 11.

      Since 2008, Sourcetech has regularly conducted and transacted substantial

business activity with DeatschWerks in the Western District of Oklahoma. Id., ¶¶ 8,

9, 11. Accordingly, Sourcetech has sufficient minimum contacts with the Western

District of Oklahoma such that the Western District of Oklahoma has personal

jurisdiction over Sourcetech, Okla. Stat. tit. 12., § 2004(F), and this action could have

been brought originally in the Western District of Oklahoma. 28 U.S.C. § 1404(a).

      For these reasons, which are more thoroughly set forth below, this case should

be transferred to the U.S. District Court for the Western District of Oklahoma

(“Western District of Oklahoma”).

                         ARGUMENT AND AUTHORITIES

      In deciding a motion to transfer venue, the Court must perform a two-part

analysis. Owner-Operator Indep. Drivers Ass’n, Inc. v. N. Am. Van Lines, Inc., 382 F.

Supp. 2d 821, 824 (W.D. Va. 2005) (citing Van Dusen v. Barrack, 376 U.S. 612, 622

(1964)). First, the Court must determine whether the case could originally have been




1 The Western District of Oklahoma comprises the counties in the western half of the State
of Oklahoma and includes the entirety of the City of Oklahoma City. See U.S. District Court
for the Western District of Oklahoma’s Local Rules, pg. 3. http://www.okwd.uscourts.gov/wp-
content/uploads/local_rules_6-22-2018A.pdf
                                            2
Case 5:20-cv-00041-EKD Document 25 Filed 09/21/20 Page 5 of 13 Pageid#: 475




brought in the district to which transfer is sought, which requires that personal

jurisdiction and venue be proper in the transferee court. Koh v. Microtek, Int’l, 250 F.

Supp.2d 627, 630 (E.D. Va. 2003); see also Hengle v. Curry, No. 3:18cv100, 2018 WL

3016289, at * 5 (E.D. Va. June 15, 2018). Second, the Court must determine, in its

discretion, whether the action should be transferred for the convenience of the parties

and witnesses in the interest of justice. Koh, 250 F. Supp. 2d at 630; 28 U.S.C. §

1404(a).

      I.      THIS CASE COULD HAVE ORIGINALLY BEEN BROUGHT IN
              THE WESTERN DISTRICT OF OKLAHOMA

           A. The U.S. District Court for the Western District of Oklahoma has
              personal jurisdiction over the parties.

           To determine whether a transferee court may exercise personal jurisdiction

over a defendant, a transferor court must apply the long-arm statute of the state in

which the transferee court is located. Gimer v. Jervey, 751 F. Supp. 570, 573 (W.D.

Va. 1990) (citing English & Smith v. Metzger, 901 F.2d 36 (4th Cir. 1990)). The

reviewing court must determine whether the statutory language of the relevant long-

arm statute applies to the defendant, and if it does, whether the transferee court’s

assertion of jurisdiction is consistent with the Due Process Clause of the Constitution.

Id.

           Oklahoma’s long-arm statute is co-extensive with the limits of due process.

Okla. Stat. tit. 12, § 2004(F). Therefore, the Western District of Oklahoma can

exercise personal jurisdiction over Sourcetech if Sourcetech “‘purposefully directed’ []

activities at residents of the forum, and the litigation results from alleged injuries



                                            3
Case 5:20-cv-00041-EKD Document 25 Filed 09/21/20 Page 6 of 13 Pageid#: 476




that ‘arise out of or relate to’ those activities.” Burger King Corp. v. Rudzewicz, 471

U.S. 462, 472 (1985); see also Klar v. Federal Nat. Mortg. Ass’n, 2014 WL 106177, at

* 2 (E.D. Va. January 8, 2014) (quoting International Shoe Co. v. Washington, 326

U.S. 310, 316 (1945)). The transferee court in the Western District of Oklahoma can

exercise personal jurisdiction over Sourcetech, as Sourcetech’s activities in

Oklahoma, even if limited, gave rise to or are directly related to the cause of action in

question. Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 (1984).

      B. Venue is proper in the Western District of Oklahoma.

      Venue is proper in a judicial district in which any defendant resides or where

a substantial part of the events occurred. 28 U.S.C. § 1391(b). An entity is deemed to

reside, for venue purposes, in any judicial district in which such entity is subject to

the court’s personal jurisdiction with respect to the civil action. 28 U.S.C. § 1391(c).

In determining whether events are sufficiently substantial to support venue, a court

should not only focus on the matters in dispute or which led to the action’s filing but,

rather, should review “the entire sequence of events underlying the claim.” Mitrano

v. Hawes, 377 F.3d 402, 405 (4th Cir. 2004).

      Sourcetech delivered high-performance fuel pumps and other fuel system parts

to DeatschWerks in Oklahoma City, Oklahoma, and not in the Western District of

Virginia, for over a decade. Ex. 1, ¶¶ 8-11. Sourcetech also provided engineering

design, product development and manufacturing services for DeatschWerks in

Oklahoma City, Oklahoma, and not in the Western District of Virginia. Id.

Sourcetech’s owner traveled to the Western District of Oklahoma to meet with



                                           4
Case 5:20-cv-00041-EKD Document 25 Filed 09/21/20 Page 7 of 13 Pageid#: 477




DeatschWerks’ owner on multiple occasions. Id., ¶ 8. Conversely, neither

DeatschWerks’ owner nor any other DeatschWerks personnel ever traveled to the

Western District of Virginia. Id., ¶ 9. As the events and actions in question occurred

in whole or in part within the Western District of Oklahoma, and DeatschWerks

resides in the Western District of Oklahoma, venue is proper in the Western District

of Oklahoma pursuant to 28 U.S.C. §§ 1391(b) and (c).

   II.      THIS COURT’S PRECEDENT FAVORS TRANSFER TO THE
            WESTERN DISTRICT OF OKLAHOMA.

         Because this case could have originally been brought in the Western District

of Oklahoma, this Court can exercise its discretion to transfer the case “for the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. §

1404(a). The Court has discretion under Section 1404(a) to grant a motion for change

of venue on a “case-by-case basis” considering convenience and fairness. Owner-

Operators Independent Drivers’ Ass’n, 382 F. Supp. 2d at 824. (citing Van Dusen, 376

U.S. at 622). In determining whether convenience and fairness are served by transfer,

the Court should evaluate several factors, including (1) the parties’ contact with the

forum state; (2) the contacts relating to plaintiff’s cause of action in its chosen forum;

and (3) the ease of access to documentary evidence and non-party witnesses. Id.

(citing Stewart Org. v. Ricoh Corp., 487 U.S. 22, 29-31 (1988)).

         The weight of the factors considered in deciding a motion to transfer should be

“commensurate with the degree each impacts the policy behind section 1404(a) – that

is, to make the trial ‘easy, expeditious and inexpensive.’” Glamorgan Coal Corp. v.

Ratners Group, PLC, 854 F.Supp. 436, 437 (W.D. Va. 1993) (citing Gulf Oil Corp. v.

                                            5
Case 5:20-cv-00041-EKD Document 25 Filed 09/21/20 Page 8 of 13 Pageid#: 478




Gilbert, 330 U.S. 501 (1947), abrogated on other grounds). The majority of these

factors show that trial in the Western District of Oklahoma would be “easy,

expeditious and inexpensive” – at least, more so than trial in the Western District of

Virginia.

      A. DeatschWerks’ Contact with the Western District of Virginia is
         Negligible at Best.

      DeatschWerks has had little-to-no contact with the Western District of

Virginia, and this factor weighs in favor of transfer to the Western District of

Oklahoma. DeatschWerks’ managing member executed the contract from which this

dispute arose in Oklahoma City, Oklahoma, and not in the Western District of

Virginia. Ex. 1, ¶ 6. DeatschWerks has, for over a decade, placed its orders from and

received products from Sourcetech in Oklahoma City, Oklahoma, and not in the

Western District of Virginia. Id., ¶ 11. Sourcetech’s owner traveled to the Western

District of Oklahoma to meet with DeatschWerks’ owner on multiple occasions. Id., ¶

8. Conversely, neither DeatschWerks’ owner nor any other DeatschWerks personnel

ever traveled to the Western District of Virginia. Id., ¶ 9. DeatschWerks does not do,

nor has it ever done, business with any other vendor located in the Western District

of Virginia. Id., ¶ 10. DeatschWerks is a citizen of and is domiciled in the Western

District of Oklahoma. (Doc. 1-1, ¶ 2). In short, other than its business relationship

with Sourcetech, DeatschWerks has no connection whatsoever to the Western

District of Virginia.




                                          6
Case 5:20-cv-00041-EKD Document 25 Filed 09/21/20 Page 9 of 13 Pageid#: 479




      B. DeatschWerks’ Contacts Relating to Sourcetech’s Cause of Action
         and the Western District of Virginia are Nearly Nonexistent.

      This factor also weighs in favor of transfer to the Western District of

Oklahoma. As previously stated herein, this lawsuit arises from a 2008 contract

between the parties. (Doc. 1-1, ¶ 3). Pursuant to the contract, Sourcetech supplied

DeatschWerks with high-performance fuel pumps and other fuel system parts for

over a decade. Id. The contract was formed in Oklahoma County, Oklahoma, was

substantially performed in Oklahoma County, Oklahoma, and was allegedly

breached, in whole or in part, in Oklahoma County, Oklahoma. Id.; Ex. 1, ¶¶ 6, 11.

Sourcetech can point to no action on DeatschWerks’ part related to its claims against

DeatschWerks which took place in the Western District of Virginia. To the contrary,

all of DeatschWerks’ relevant actions, as Sourcetech alleges, took place in the

Western District of Oklahoma. See (Doc. 1-1, ¶ 3); see also Ex. 1, ¶ 6, 11.

      C. Ease of Access to Documentary Evidence and Non-Party
         Witnesses is Furthered by Transfer to the Western District of
         Oklahoma.

      This factor weighs heavily in favor of transfer to the Western District of

Oklahoma. Convenience of both the party and non-party witnesses is probably the

single-most important factor in the analysis of whether transfer should be granted

and is often dispositive in transfer decisions. Glamorgan Coal Corp., 854 F. Supp. at

438; see also Fuji Film Co., Ltd. v. Lexar Media, Inc., 415 F. Supp. 2d 370, 373

(S.D.N.Y. 2006). Moreover, “[t]he convenience of non-party witnesses is accorded

more weight than that of party witnesses.” See Indian Harbor Ins. Co. v. Factory Mut.




                                           7
Case 5:20-cv-00041-EKD Document 25 Filed 09/21/20 Page 10 of 13 Pageid#: 480




Ins. Co., 419 F.Supp.2d 395, 402 (S.D.N.Y. 2005). All of DeatschWerks’ witnesses are

in the Western District of Oklahoma. Ex. 1, ¶ 12.

      Although “swapping one party’s inconvenience for another does not support

transfer”, Dwyer v. General Motors Corp., 853 F. Supp. 690, 693 (S.D.N.Y. 1994),

common sense dictates that when one party’s witnesses are severely inconvenienced,

or worse, unavailable because of an inability to compel attendance, the party itself is

severely inconvenienced. ESPN, Inc. v. Quicksilver, Inc., 581 F. Supp. 2d 542, 549-

550 (S.D.N.Y. 2008). DeatschWerks will be prejudiced if its non-party witness

testimony is limited to deposition testimony, as its witnesses cannot be compelled to

testify in the Western District of Virginia.

      Further, as DeatschWerks is located in the Western District of Oklahoma (Doc.

1-1, ¶ 2), the contract at issue was performed in the Western District of Oklahoma

and a substantial part of the actions and events giving rise to Sourcetech’s claims

occurred in the Western District of Oklahoma (Doc. 1-1, ¶ 3; Ex. 1, ¶¶ 6, 11), a

majority of the discovery in this case is likely to take place in the Western District of

Oklahoma. Cf. Glamorgan Coal Corp., 854 F. Supp. at 438 (citing Steinhardt Partners

v. Smith Barney, Harris Upham & Co., 716 F. Supp. 93, 95 (S.D.N.Y. 1989)). Transfer

of venue from the Western District of Virginia to the Western District of Oklahoma

is clearly warranted for the convenience of the parties and the witnesses.

   III.   THE INTEREST OF JUSTICE WOULD BE FURTHERED IN THE
          WESTERN DISTRICT OF OKLAHOMA.

      When a defendant files a motion to transfer venue pursuant to 28 U.S.C. §

1404(a), a district court should transfer the case unless extraordinary circumstances

                                           8
Case 5:20-cv-00041-EKD Document 25 Filed 09/21/20 Page 11 of 13 Pageid#: 481




unrelated to convenience of the parties clearly disfavor transfer. Atlantic Marine

Const. Co., Inc. v. U.S. Dist. Court for Western Dist. of Texas, 571 U.S. 49, 50-51

(2013). No such extraordinary circumstances are present here. 28 U.S.C. § 1404(a)

was drafted in accordance with the doctrine of forum non conveniens. Piper Aircraft

Co. v. Reyno, 454 U.S. 235, 256 (1981). And “the central focus of [a] forum non

conveniens inquiry is convenience.” Id. at 249.

      DeatschWerks is located in the State of Oklahoma with its principle place of

business in Oklahoma City, which is within the Western District of Oklahoma. (Doc.

1-1, ¶ 2); see Verosol B.V. v. Hunter Douglas, Inc., 806 F. Supp. 582, 593 (considering

the principle place of business of a defendant corporation as a factor in a transfer

analysis). DeatschWerks’ ongoing business with Sourcetech requires Sourcetech to

ship orders to DeatschWerks in Oklahoma. Ex. 1, ¶ 11. DeatschWerks’ members are

located in Oklahoma. (Doc. 13, ¶¶ 10-12). The alleged breach of contract occurred in

Oklahoma. (Doc. 1-1, ¶ 3); Ex. 1, ¶¶ 6, 11. All of DeatschWerks’ witnesses are in

Oklahoma (Ex. 1, ¶ 12), and for the reasons stated herein, a majority of the discovery

in this matter will take place in the Western District of Oklahoma. For these reasons

and more, the interest of justice weighs heavily in favor of transfer to the Western

District of Oklahoma.

      A plaintiff’s choice of forum is to be given a degree of deference when (1) it

chooses to file suit in the district in which it resides and (2) a close nexus exists

between that forum and the plaintiff's underlying claims. See, e.g., Koster v.

(American) Lumbermens Mut. Cas. Co., 330 U.S. 518, 524 (1947); see also Doe v.



                                          9
Case 5:20-cv-00041-EKD Document 25 Filed 09/21/20 Page 12 of 13 Pageid#: 482




Connors, 796 F. Supp. 214, 221 (W.D. Va. 1992). Here, neither (1) did Sourcetech

originally file suit in the Western District of Virginia (it originally filed in the Circuit

Court for Frederick County (see Doc. 1-1)) nor (2) does a close nexus exist between the

Western District of Virginia and Sourcetech’s claims. Every factor relevant to the

Court’s decision regarding transfer of this case to the Western District of Oklahoma

points in favor of transfer, and DeatschWerks would be severely prejudiced if

required to litigate in the Western District of Virginia. As such, the Court’s decision

is easy: for the convenience of the parties and witnesses, and in the interest of justice,

this case should be transferred to the Western District of Oklahoma. See 28 U.S.C. §

1404(a).

                                     CONCLUSION

       As all of the relevant factors discussed herein indicate favor for transfer to the

Western District of Oklahoma, Defendant DeatschWerks, LLC respectfully requests

that this Court grant its motion to transfer venue to that District pursuant to 28

U.S.C. § 1404(a), and award DeatschWerks, LLC its attorney fees and costs incurred

in this action, as well as all additional relief this court deems just and equitable.


                                          Respectfully submitted,

                                          /s/ Jason C. Bollinger
                                          Anne E. Zachritz, OBA No. 15608
                                          Jason C. Bollinger, OBA No. 33794
                                          RESOLUTION LEGAL GROUP
                                          1214 N. Hudson Ave.
                                          Oklahoma City, OK 73103
                                          Tel: (405) 235-6500
                                          Fax: (405) 758-4775
                                          Email: anne@resolutionlegal.com
                                                  jcbollinger@resolutionlegal.com
                                            10
Case 5:20-cv-00041-EKD Document 25 Filed 09/21/20 Page 13 of 13 Pageid#: 483




                                         and

                                         Rosalie Pemberton Fessier
                                         VSB #39030
                                         Brittany E. Shipley
                                         VSB #93767
                                         TimberlakeSmith
                                         25 North Central Avenue
                                         P.O. Box 108
                                         Staunton, VA 24402-0108
                                         Phone: 540/885-1517
                                         Fax: 540/885-4537
                                         Email: rfessier@timberlakesmith.com
                                                 bshipley@timberlakesmith.com

                                         Attorneys for Defendant DeatschWerks,
                                         LLC



                          CERTIFICATE OF SERVICE

      I certify that on September 21, 2020, I electronically transmitted the foregoing
document to the Clerk of the Court using the ECF system for filing and transmittal
of a Notice of Electronic Filing to the following ECF registrants:

      James C. Cosby
      James W. Walker
      Katherine M. Rockwell
      O’Hagan Meyer, PLLC
      411 East Franklin St., 5th Floor
      Richmond, VA 23219

      Attorneys for Plaintiff Sourcetech, LLC

                                         /s/ Jason C. Bollinger
                                         Jason C. Bollinger




                                          11
